Name: Regulation (EEC) No 447/68 of the Council of 9 April 1968 laying down general rules for intervention buying of sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|31968R0447Regulation (EEC) No 447/68 of the Council of 9 April 1968 laying down general rules for intervention buying of sugar Official Journal L 091 , 12/04/1968 P. 0005 - 0006 Danish special edition: Series I Chapter 1968(I) P. 0073 English special edition: Series I Chapter 1968(I) P. 0076 Greek special edition: Chapter 03 Volume 3 P. 0037 Spanish special edition: Chapter 03 Volume 2 P. 0122 Portuguese special edition Chapter 03 Volume 2 P. 0122 Finnish special edition: Chapter 3 Volume 2 P. 0030 Swedish special edition: Chapter 3 Volume 2 P. 0030 REGULATION (EEC) No 447/68 OF THE COUNCIL of 9 April 1968 laying down general rules for intervention buying of sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC 1 of 18 December 1967 on the common organisation of the market in sugar, and in particular Articles 9 (7) and 10 (2) thereof; Having regard to the proposal from the Commission; Whereas Article 9 (1) of Regulation No 1009/67/EEC provides for the buying in of certain sugars by intervention agencies; Whereas, in the interests of administrative efficiency, provision should be made for offers to intervention agencies to be made in writing; Whereas the implementation of Community intervention measures requires sugar to be taken over by the intervention agencies at a specified place ; whereas to this end it should be stipulated that only sugar held in an approved warehouse when the offer is made should be taken over ; whereas warehouses will be approved under rules to be adopted in accordance with the procedure laid down in Article 40 of Regulation No 1009/67/EEC; Whereas the intervention system is confined to sugar manufactured from beet or cane harvested within the Community ; whereas, moreover, the price and sales guarantee provided by Title III of Regulation No 1009/67/EEC is restricted to manufacturers who have been allocated a basic quota ; if this principle is to be observed, intervention should also be restricted to those manufacturers; Whereas the sale of sugar held by intervention agencies must be effected without discrimination between Community buyers and under the most economic conditions possible ; whereas, in general, the tendering system allows these objectives to be attained ; whereas to prevent sugar being disposed of when market conditions are unfavourable invitations to tender should be subject to prior authorisation granted in accordance with the procedure laid down in Article 40 of Regulation No 1009/67/EEC ; whereas, for the same reasons, any tender which does not seem to correspond to the most favourable selling opportunities on the market should be rejected; Whereas, however, it might be advisable in certain special circumstances to make use of procedures other than the tendering system ; whereas the possibility of introducing such procedures in accordance with the provisions of Article 40 of Regulation No 1009/67/EEC should therefor be considered; HAS ADOPTED THIS REGULATION: Article 1 1. Offers for intervention shall be made in writing to the intervention agency of the producer Member State on whose territory the sugar is held in store when the offer is made. 2. Only sugar held in an approved warehouse when the offer is made may be taken over. Warehouses shall be approved by the competent authority of the Member State concerned. Article 2 The intervention agency shall buy in sugar only if the party making the offer has been allocated a basic quota. Article 3 1. Sugar bought in by an intervention agency shall be sold by tender. 1OJ No 308, 18.12.1967, p. 1. 2. Invitations to tender shall be subject to authorisation. The terms of the invitation to tender, including the intended use of the sugar to be disposed of shall be determined when the authorisation is granted. 3. The terms of the invitation to tender must guarantee equal access and treatment for all interested parties irrespective of the place of their establishment within the Community. Article 4 1. If the terms of the invitation to tender do not specify a minimum offer price, this price shall be fixed in accordance with the procedure laid down in Article 40 of Regulation No 1009/67/EEC after tenders have been submitted. 2. When the tenders have been examined the minimum offer price shall be fixed in the light of market conditions, future disposal opportunities and the costs of exporting the quantities concerned. 3. Tenders showing a price which is lower than the minimum offer price shall be rejected by the agency which issued the invitation. Article 5 Should special circumstances make this necessary, sales procedures other than those provided for in Article 3 may be determined in accordance with the procedure laid down in Article 40 of Regulation No 1009/67/EEC. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 April 1968. For the Council The President E. FAURE